10

1

—

12

13

14

15

16

17

18

19

20

21

22

23

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, Case No.: 2:15-cr-0285-APG-PAL
Plaintiff Order Regarding Dr. Dudley’s Trial
Testimony
v.
CHARLES BURTON RITCHIE,
BENJAMIN GALECKI, RYAN MATTHEW
EATON,
Defendants

 

 

 

I have been informed that the defendants’ expert, Dr. Dudley, is available to testify on
June 26, 2019 but needs a guarantee his testimony would be completed that day. I am willing to
allow Dr. Dudley to be called out of order if needed for him to testify on that date. The parties
are hereby ordered to confer about scheduling Dr. Dudley’s testimony. If the parties agree on a
date, they should file a stipulation to that effect. If they cannot agree, they are to file a status

report on why an agreement was not reached. The stipulation or report is due by June 6, 2019.

7

ANDREW P. GORDON,
UNITED STATES DISTRICT JUDGE

Dated: May 30, 2019.

 

 

 
